DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The Response to Election/Restriction filed 11/18/2022 has been received and considered.
Applicant cancels claims 2-6, 8, 9, 13, 14, 18, and 19 without prejudice or disclaimer. Claims 1, 7, 10, 11, 12, 15-17, and 20 are elected without traverse by Applicant as readable on the elected invention (Example VII). Claims 21-31 are new. Claims 1, 7, 10, 11, 12, 15-17, and 20-31 are pending. Claims 10, 11, 15-17, 20, and 22-31 are withdrawn from further consideration by the Examiner, because they are not readable on the elected invention (see Response to Arguments below). Claims 1 (generic), 7, 12 (generic), and 21 are thus presented for examination.
The application, filed 08/14/2020 is a division of 16047686, filed 07/27/2018, which is a continuation of 15650165, filed 07/14/2017, now U.S. Patent 10621289, which is a division of 14279585, filed 05/16/2014, now U.S. Patent 9715563, which is a division of 13874948, filed 05/01/2013, now U.S. Patent 8775133, which is a division of 12760850, filed 04/15/2010, now U.S. Patent 8457930, which claims priority from provisional application 61169572, filed 04/15/2009.
Information Disclosure Statement 
The information disclosure statement filed 08/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. NPL "2. METZ, G. et al., Hueftgelenke in 3D, F & M Feinwerktechnik Mikrotechnik Messtechnik, Hanser, Munchen, DE, vol. 103, no. 10, 1995, 4 pages", which was submitted in application 15650165, is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “designing and manufacturing the biocompatible device with materials that do not have multiple chemical sensitivities for the patient” (emphasis added) in the specification is non–existing. The specification reads "Example VII		Patient Qualification and Characterization 	(Second Embodiment)	… based on Fig. 11, a patient is qualified as an appropriate candidate for a personalized implant.	Record Patient Medical History, 1.1: In some embodiments, the subject's physical data, genomic data and medical history information are recorded, including medical imaging data, age, genetic disease predisposition, allergies" (see page 41, 1st and 2nd paragraphs). However, the specification does not read “designing and manufacturing the biocompatible device with materials that do not have multiple chemical sensitivities for the patient" (emphasis added). For examination purposes, Examiner interprets “multiple chemical sensitivities for the patient” as “allergies”.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 7, 12, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zachary B. Suttin, (Suttin hereinafter), U.S. Patent 8206153 taken in view of Thomas J. Bradbury, (Bradbury hereinafter), U.S. Pre-Grant Publication 20040243481 (see IDS dated 08/14/2020).
As to claim 1, Suttin discloses a method (see "methods… utilized on… orthopedic implants" in col. 8, lines 4-6) for personalizing medical biocompatible devices (see "implant to use in the patient" in col. 2, lines 50-52), comprising the steps of: selecting a location for implanting a biocompatible device in a patient (see "desired locations for implants", "by analyzing the patient's particular anatomical structure, the practitioner determines desired locations for implants" in col. 4, lines 9-11); designing a 3D design model of the biocompatible device (see "a FEA simulation on the 3D CAD model to optimize the assigned variable. The implant to use in the patient is designed based upon results from… FEA simulation" in col. 2, lines 49-52)…
While Suttin discloses designing the biocompatible device, Suttin fails to disclose manufacturing the biocompatible device from the 3D design model; and implanting the biocompatible device in the patient. 
Bradbury discloses manufacturing the biocompatible device from the 3D (see "[0048]… CAD workstation 16 creates a multi-dimensional digital model from the radiological data. The term digital is employed to clearly distinguish the abstract representation from physical models. The multidimensional digital model may take the form of a CAD solid model") design model (see "[0052]... customized biometric device is manufactured using the approved digital model"); and implanting the biocompatible device in the patient (see "implant or use the biomedical device in a patient", "[0011]... customized construction of the biomedical device ... design and dimension a biomedical device, to visualize and confirm its suitability, to manufacture it, to deliver the biomedical device to the physician and implant or use the biomedical device in a patient"). 
Suttin and Bradbury are analogous art because they are related to implants design.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Bradbury with Suttin, because Bradbury points out that "[0028]... invention is directed to the preparation of rapid-prototyped biomedical devices manufactured or selected using a patient's own diagnostic data. The biomedical devices may take the form of structural implants, drug delivery implants and/or oral dosages... The diagnostic data is typically acquired at a first site, while engineering and/or manufacturing services and equipment are located at a second site, remote with respect to the first site", and as a result, Bradbury reports that "[0029]... Transmittal of requests for modification of the biomedical device over telecommunications or computer networks allows the manufacture and delivery of the anatomically accurate biomedical devices to the physician or surgeon, all within a few days, which is much faster than presently possible. This may greatly increase the responsiveness of the medical practice, with attendant benefits to patient treatment, especially in emergency treatment. It also reduces geographical restrictions on the availability of this medical technology, and can allow the centralization or pooling of resources, such as engineering talent and machine tools".
As to claim 7, Bradbury discloses designing (see "[0049]... CAD workstation 16 modifies the multi-dimensional digital model... based on the patient information") and manufacturing (see "[0053] In manufacturing customized implants or other biomedical devices, the starting point is the patient-specific data (i.e., radiological data, patient information), obtained from various non-invasive or invasive procedures"; "[0052]... customized biometric device is manufactured using the approved digital model") the biocompatible device with materials that do not have hypersensitivity reactions to allergens (see "[0044]... Patient information... include non-radiological patient data such as... allergies, sensitivities to drugs"). 
As to claim 21, Bradbury discloses designing (see "[0049]... CAD workstation 16 modifies the multi-dimensional digital model... based on the patient information") and manufacturing (see "[0053] In manufacturing customized implants or other biomedical devices, the starting point is the patient-specific data (i.e., radiological data, patient information), obtained from various non-invasive or invasive procedures"; "[0052]... customized biometric device is manufactured using the approved digital model") the biocompatible device with materials that do not have multiple chemical sensitivities for the patient (see "[0044]... Patient information... include non-radiological patient data such as... allergies, sensitivities to drugs"; "[0068]… specific chemicals in predetermined locations may be seeded into the implant during manufacturing").
As to claim 12, Suttin discloses a method (see "methods… utilized on… orthopedic implants" in col. 8, lines 4-6) for personalizing medical biocompatible devices (see "implant to use in the patient" in col. 2, lines 50-52), comprising the steps of: selecting a location for implanting a biocompatible device in a patient (see "desired locations for implants", "by analyzing the patient's particular anatomical structure, the practitioner determines desired locations for implants" in col. 4, lines 9-11); designing the biocompatible device (see "implant to use in the patient is designed based upon results from… FEA simulation" in col. 2, lines 50-52)… 
While Suttin discloses designing the biocompatible device, Suttin fails to disclose manufacturing the biocompatible device from the designed biocompatible device; and implanting the biocompatible device in the patient. 
Bradbury discloses manufacturing the biocompatible device from the designed biocompatible device (see "[0052]... customized biometric device is manufactured using the approved digital model"); and implanting the biocompatible device in the patient (see "implant or use the biomedical device in a patient", "[0011]... customized construction of the biomedical device ... design and dimension a biomedical device, to visualize and confirm its suitability, to manufacture it, to deliver the biomedical device to the physician and implant or use the biomedical device in a patient"). 

Response to Arguments
Regarding the Election/Restrictions Applicant argues, (see page 7):
"… Applicant respectfully disagrees with the Examiner's restriction requirement. However, to advance prosecution of this application, Applicant elects, with traverse, Example VII, Patient Qualification and Characterization to which claims 1, 7, 10, 11, 12, 15-17, and 20 are presently drawn…"

In the Specification, Example VII, Patient Qualification and Characterization (see page 41, 1st paragraph to page 42, 2nd paragraph) reads:
"Record Patient Medical History, 1.1… including… allergies".
Also in the Specification, Example VIII, Design Patient-Specific Device (see page 42, 3rd paragraph to page 48, 2nd paragraph) reads:
"Plan Device Fixation, 3.4… engineer decides how the device will be attached to the bone (e.g., the degree of press fit) based on quality of preserved bone… to enhance bone attachment… Design Device, 3.5… FEA mechanical simulations of tissues and the implant are used to optimize the interaction to provide best possible function and minimize stress shielding".

Also in the Specification, Example X, Produce Device Components (see page 50, 1st paragraph to page 53, next to last paragraph) reads:
"Add Biomaterials, 6.7… biomaterials will be added to the orthopedic device. These biomaterials will stimulate bone growth and/or provide drug eluting functionality… these biomaterials will be stem cells and in others they will be antibiotics".

The MPEP reads:
"821 Treatment of Claims Held To Be Drawn to Nonelected Inventions [R-07.2015]… All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b)".
"1.142 Requirement for restriction… (b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election..."

Examiner's response: Applicant’s election "with traverse, Example VII" is acknowledged. 
As to Applicant's argument "Applicant elects, with traverse, Example VII, Patient Qualification and Characterization to which claims 1, 7, 10, 11, 12, 15-17, and 20 are presently drawn", claims 10, 11, 15-17, 20, and 22-31 are withdrawn from further consideration, because they are not readable on the elected invention (Example VII). Claims 10, 11, 15-17, 20, and 22-31 are drawn to "calculation/calculated/calculating to distribute mechanical stresses and strains at an interface", which is the non-elected invention VIII – "Plan Device Fixation, 3.4… engineer decides how the device will be attached to the bone (e.g., the degree of press fit) based on quality of preserved bone… to enhance bone attachment… Design Device, 3.5… FEA mechanical simulations of tissues and the implant are used to optimize the interaction to provide best possible function and minimize stress shielding" (emphasis added) and/or "designing and manufacturing the biocompatible device based on at least one of… drug-responsiveness… at the location of the implantation of the biocompatible device", which is the non-elected invention Example X – "biomaterials will be added to the orthopedic device. These biomaterials will stimulate bone growth and/or provide drug eluting functionality… these biomaterials will be stem cells and in others they will be antibiotics" (emphasis added).
Example VII uses no bone attachment decision based on quality of preserved bone to enhance bone attachment or FEA of example VIII or biomaterials added to the orthopedic device of example X. Example VIII uses no allergies information of example VII or biomaterials added to the orthopedic device of example X. Example X uses no allergies information of example VII or bone attachment decision based on quality of preserved bone to enhance bone attachment or FEA of example VIII. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohamed Rashwan Mahfouz, U.S. Patent 8831302, discloses manufacturing the biocompatible device from the 3D design model (see “CAD… models may be generated for the new or modified implants and sent directly to rapid prototype manufacturing equipment” in col. 9, lines 43-46; "users may correlate implant design parameters with 3D models of implants and may view and modify implant design parameters” in col. 14, lines 52-54).
Randal Betz, U.S. Pre–Grant publication 20070276501 (see IDS dated 08/14/2020), discloses '[0059] The term "match" means to take on a shape that corresponds to target local (bone) structure interfaces. For example, for a replacement intervertebral disc, the superior and/or inferior surfaces can be fabricated to have local depressions and rises that mimic that of the excisable natural bone in a manner that engages and accepts the irregularities of adjacent local bone to provide a more natural stable position and/or that can provide increased contact area between the implant and adjacent bone structure t to improve load distribution and increase durability of the device and the bone over standardized surfaces of conventional devices'.
U.S. Pre–Grant publication 20160045317 (see IDS dated 08/14/2020), discloses "[0019]… using shape matching, parameterized models, and/or multibody simulations for selecting and/or designing personalized implant". 
U.S. Pre-Grant Publication 20070118243 (see IDS dated 08/14/2020), discloses "[0008]… custom-fitting biocompatible implants, prosthetics and interventional tools for use on medical and veterinary applications".
Randal Betz, U.S. Pre–Grant publication 20070276501 (see IDS dated 08/14/2020), discloses '[0059] The term "match" means to take on a shape that corresponds to target local (bone) structure interfaces. For example, for a replacement intervertebral disc, the superior and/or inferior surfaces can be fabricated to have local depressions and rises that mimic that of the excisable natural bone in a manner that engages and accepts the irregularities of adjacent local bone to provide a more natural stable position and/or that can provide increased contact area between the implant and adjacent bone structure t to improve load distribution and increase durability of the device and the bone over standardized surfaces of conventional devices'.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/5/22Primary Examiner, Art Unit 2146